Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
DeAlva Graves and Rodney Ryan Graves appeals the district court’s order dismissing their complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Graves v. OneWest Bank, FSB, No. 8:14-cv-01995-PWG, 2015 WL 6769115 (D. Md. Nov. 2, 2015). We deny the Graves’ motion for injunctive relief and to consolidate. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.